Title: To James Madison from John Francis Mercer, 15 February 1802
From: Mercer, John Francis
To: Madison, James


My dear Sir
Annapolis Feb. 15. 1802.
In an Official Letter of this date, you will find allusions which comport more with a private & confindential [sic] communication. The effect which the loss of the Bank Stock will have here, I can have no doubt will be fatal to the popularity of the present administration. Under the last it was offer’d the State with the deduction of 10,000£ Sterlg. as appears by the Letters of both Mr. King & Pinkney. They will now make the exclusion a sine qua non.
I fear you are deceiv’d with respect to this State, be assur’d that its wealth & talents are fearfully agt. us, what has been done is by Coup de main—& any drawback cannot yet be sustain’d. I wish I coud say all I wish to you on this subject, but fear it woud be thought over sollicitude. Be assurd I have no private object, fair & honorable extrication from the part I play is all my ambition soars to.
I enquire constantly after your health, I am truly gratified when each suceeding report is more favorable than the former. Pray present me affy. to the President & receive the assurances of a real freindship—
John Fr: Mercer
 

   RC (DLC).


   The official letter from Mercer is dated 16 Feb.

